Citation Nr: 0729701	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the RO in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for DJD of the right knee and assigned an initial 
disability rating of 10 percent, effective March 12, 2002.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In June 2004 he testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge of the Board.

The Board remanded this case for further development in 
September 2004.  And in July 2005, on remand, the RO granted 
a separate disability rating of 10 percent, also effective 
March 12, 2002, for instability in the veteran's 
right knee - apart from the DJD.  He continued to appeal, 
requesting higher initial ratings for both the instability 
and DJD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  The Board 
subsequently increased the rating for his right knee 
instability to 20 percent in September 2005, but again 
remanded the ancillary issue concerning the rating for the 
DJD for still further development and consideration.  The RO 
confirmed the 10 percent rating for the DJD in April 2006.

The Board issued another decision in July 2006 denying a 
rating higher than 10 percent for the DJD.  But in October 
2006 the Board vacated that decision upon learning that, 
prior to deciding the claim, the veteran had been granted 
disability benefits by the Social Security Administration 
(SSA).  The Board then, once again, remanded the claim to the 
RO, via the Appeals Management Center (AMC), to obtain these 
SSA records.  The AMC obtained and considered this additional 
evidence, issued a supplemental statement of the case (SSOC) 
in June 2007 continuing to deny a rating higher than 10 
percent for the DJD, and returned the file to the Board for 
further appellate consideration of this claim.

For reasons that will be discussed, after determining the 
veteran is not entitled to an initial schedular rating higher 
than 10 percent for the DJD in his right knee, the Board will 
refer this case to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
consideration of an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  This additional consideration of the 
claim will occur on remand to the Appeals Management Center 
(AMC).


FINDINGS OF FACT

1.  X-rays confirm the veteran has severe DJD in his right 
knee and, at worst, range of motion limited to 5 degrees of 
extension and to 60 degrees of flexion, with severe pain 
beyond these endpoints and right quadriceps weakness (3-4/5).

2.  The SSA has determined, effective April 1, 2005, the 
veteran is disabled because of osteoarthrosis and allied 
disorders - severe DJD in his right knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial schedular rating 
higher than 10 percent for the DJD in the veteran's right 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 
(2006). 

2.  The requirements are met, however, for referral of this 
case to the Under Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

These requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
VCAA notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); Simmons v. Nicholson, 487 
F.3d 892 (2007).

Here, the RO sent the veteran VCAA notice letters in November 
2004 and November 2006 concerning his claim for a higher 
initial rating.  These letters provided him with notice of 
the evidence necessary to support his claim, the evidence VA 
would assist him in obtaining and the evidence he was 
responsible for providing.  The letters also specifically 
requested he submit any evidence in his possession pertaining 
to his claim.  

The RO admittedly did not send the veteran notice concerning 
the downstream Dingess disability rating and effective date 
elements of his claim before initially adjudicating it - 
that is, prior to determining he was entitled to service 
connection, the underlying context in which is claim arose.  
However, the RO apprised him of the specific criteria he 
needed to meet in order to obtain a higher disability rating 
in the February 2003 statement of the case (SOC).  And in the 
April 2006 supplemental SOC (SSOC), he again received notice 
of this element and also, for the first time, received notice 
of the effective date element of his claim.  Of equal or even 
greater significance, his claim has since been readjudicated 
several times, most recently in the June 2007 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  He has not identified 
or submitted any additional evidence in response to the June 
2007 SSOC to warrant again readjudicating his claim and 
providing another SSOC.  See 38 C.F.R. § 19.31.  See also 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).  

For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  See 38 C.F.R. §§ 4.7, 4.21.  All 
reasonable doubt is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994), citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  In so doing, VA 
must determine whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Specific Rating Criteria

The veteran's disability is currently evaluated under DC 
5003.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  If the limitation 
of motion of the specific joint or joints involved is 
noncompensable under other appropriate DCs, a rating of 10 
percent is warranted for each such major joint, or group of 
minor joints, affected by limitation of motion, to be 
combined - not added - under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, DC 5003.

In the absence of any limitation of motion, DC 5003 also 
provides for a 10 percent rating if X-ray evidence 
demonstrates the involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent rating is 
warranted if X-ray evidence establishes the involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 20 percent 
rating is the maximum schedular rating for DC 5003.  Id.

As the RO already did on remand, a separate rating may be 
assigned under DC 5257 if, as here, there is instability in 
the knee - apart from the arthritis (DC 5003) 
causing limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGPREC 9-98 (August 14, 
1998).  If there is slight recurrent subluxation or lateral 
instability, a 10 percent rating is warranted under DC 5257; 
if moderate, a 20 percent rating is warranted; and if severe, 
a 30 percent rating is warranted.

Additionally, separate ratings may be assigned for limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) 
for disability of the same joint if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Under DC 5260, a 30 percent rating is warranted for flexion 
limited to 15 degrees; 20 percent for 30 degrees; 10 percent 
for 45 degrees; and 0 percent for 60 degrees.  Under DC 5261, 
a 50 percent rating is warranted for extension limited to 45 
degrees; 40 percent for 30 degrees; 30 percent for 20 
degrees; 20 percent for 15 degrees; 10 percent for 10 
degrees; and zero percent for five degrees.  Normal range of 
motion for the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Finally, when determining the severity of musculoskeletal 
disabilities rated, at least in part, on the basis of range 
of motion, VA must consider the extent to which the veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively shown due to factors 
including, but not limited to, pain or painful motion, 
limited or excess movement, weakness, incoordination, 
and premature or excess fatigability, particularly during 
times when symptoms "flare up", such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.  In addition to these types of symptoms, other 
considerations include whether the disabled joint exhibits 
swelling, deformity or atrophy from disuse.  See 38 C.F.R. § 
4.45.

Analysis

It first deserves reiterating that the Board already has 
granted the veteran a separate, and indeed higher than 
initially assigned by the RO, 20 percent rating for the 
moderate instability in his right knee (under DC 5257) in the 
prior September 2005 decision.  He did not appeal that 
decision to the Court, so that ancillary issue is no longer 
before the Board.  See 38 C.F.R. § 20.1100.  The only 
question currently on appeal is whether he also is entitled 
to a higher initial rating for the DJD in this knee.

The DJD is currently rated 10-percent disabling under DC 
5003.  This 10 percent rating necessarily presumes the 
condition has been confirmed by X-rays, and that the veteran 
has characteristic arthritic pain and swelling in this knee, 
even if his range of motion is only noncompensable (i.e., 
only 0-percent disabling) under DCs 5260 and 5261.  See 38 
C.F.R. § 4.71a, DC 5003.  In other words, the mere fact that 
he has arthritis (DJD) with associated pain/painful motion, 
etc., entitles him to the minimum compensable rating of 10 
percent under DC 5003, even if he does not actually satisfy 
the requirements for a compensable rating (even at this 
minimum level of 10 percent) under DCs 5260 for flexion and 
5261 for extension.

To warrant compensable ratings (of at least the minimum 10 
percent) under DCs 5260 and 5261, without this special 
dispensation, the veteran's right knee flexion must be 
limited to 45 degrees and extension to 10 degrees, 
respectively.  The medical evidence of record in this appeal 
includes range of motion studies that were conducted in 
February 2003 and April 2005 by a VA examiner and even more 
recently in September 2005 by an SSA examiner.  At worst, 
there was decreased flexion to 60 degrees in the veteran's 
right knee in September 2005 and extension limited to 5 
degrees in April 2005.  In a March 2006 addendum to the April 
2005 study, the examiner noted objective clinical indications 
of severe pain on motion - particularly on flexion beyond 120 
degrees and on attempted full extension.  It was also noted 
the veteran had weakness in his right quadriceps function - 
measured at 3/5, with 5/5 being normal.

But even considering the painful motion and muscle weakness 
revealed during those examinations, the veteran was still 
able to flex his right knee to at least 60 degrees before 
experiencing pain - albeit severe.  He also was able to 
extend his right knee to 5 degrees before being limited by 
severe pain and muscle weakness.  So although the range of 
motion in his right knee is clearly limited, both flexion and 
extension still exceed the range considered compensable under 
DCs 5260 and 5261.  And, again, this is true even considering 
the extent of the veteran's pain because he did not begin to 
experience the pain until reaching these end points in his 
range of motion, meaning the pain did not further reduce his 
range of motion - as required to receive a higher rating 
under DeLuca.  Had, for example, he experienced the pain 
before achieving 60 degrees of flexion or 5 degrees of 
extension there would be reason to conclude the pain further 
reduced his range of motion, especially under the 
circumstances ("flare ups" or with prolonged use) 
contemplated in DeLuca.  There also has been no objective 
clinical indication of additional functional impairment - 
including additional limitation of motion, due to the other 
factors discussed in DeLuca like weakness (though shown in 
the quadriceps) and premature fatigue.  The March 2006 
addendum to the April 2005 VA examination indicated the 
veteran had weakness in his right quadriceps function - 
measured at 3/5, with 5/5 being normal.  His lower extremity 
muscle strength was slightly better during his September 2005 
SSA examination - 4/5, though still a bit less than normal, 
but more importantly he had this slightly decreased strength 
in both of his lower extremities, as evidenced by the 
examiner's use of the term "bilaterally".  Consequently, 
the decreased strength was not exclusive to the right lower 
extremity (and right knee in particular), but instead 
affected both legs and knees proportionately.  This, in turn, 
suggest there are other reasons for the decreased strength in 
the lower extremities, which are unrelated to the right knee 
disability specifically.  [Note:  The report of the 
SSA examiner's September 2005 evaluation reveals the veteran 
also has significant DJD in his low back - referring to the 
lumbar segment of his spine, causing him chronic pain; he had 
decreased lumbar flexion and extension and lateral flexion, 
and the resulting diagnosis was lumbar myelopathy with 
limitation of movement.]  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish, by 
competent medical evidence, the extent of symptoms that are 
attributable to service-related causes from those that are 
not).

In evaluating the claim concerning the rating for the DJD in 
his right knee, the Board also has considered whether the 
veteran is entitled to a higher rating on an extra-schedular 
basis.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1) (2006).  His right 
knee disability has not necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular scheduler standards; rather, most 
- if not all, of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  And with respect to 
the impact his right knee disability has had on his 
employment (the reason the Board vacated its prior July 2006 
decision), the SSA records obtained in investigating this 
allegation show he was terminated from his job in 
approximately January 2005 due to his health and that SSA 
disability benefits were awarded to him effective April 2005.  
However, while his right knee impairment may hamper his 
ability to perform certain kinds of employment, his 30 
percent overall rating takes this into account.  See 38 
C.F.R. § 4.1  So there are no legitimate grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial rating higher 
than 10 percent for DJD of the right knee must be denied 
because the preponderance of the evidence is unfavorable and 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
DJD of the right knee is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


